


Exhibit 10.2
EMPLOYMENT AGREEMENT


AGREEMENT, dated as of January 1, 2013, between GSE Systems, Inc. a Delaware
corporation with principal executive offices at 1332 Londontown Blvd.,
Sykesville, MD  21784 (the "Company"), and Jerome I. Feldman residing at 145
West Patent Road, Bedford Hills, NY 10507  ("Employee").


WITNESSETH


WHEREAS, Employee is currently employed by the Company and the Company desires
to enter into an employment agreement (the “Agreement”) with the Employee in
order to continue and secure the employment of Employee with the Company, on the
terms and conditions contained in this Agreement with the understanding the
Employee is being offered secure terms of employment in this Agreement in
exchange for Employee’s agreement to the restrictive covenants contained in this
Agreement, including a non-compete and non-solicit, among other things.


NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants, and conditions herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto intending to be legally bound hereby agree as follows:


Section 1.                                Employment.


The Company hereby agrees to continue to employ Employee, and Employee hereby
agrees to continue to serve the Company, all upon the terms and subject to the
conditions set forth in this Agreement.


Section 2.                                Capacity and Duties.
 
Employee shall be employed in the capacity of Executive Chairman of the Board of
Directors of the Company and shall have the duties, responsibilities, and
authorities normally performed by the Executive Chairman of the Board of
Directors of a company and such other duties, responsibilities, and authorities
as are assigned to him by the Board of Directors of the Company (the "Board") so
long as such additional duties, responsibilities, and authorities are consistent
with Employee's position and level of authority as an Executive Chairman of the
Board of Directors of the Company. The Employee shall devote substantially all
of his business time and attention to the performance of his duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise which would materially conflict or interfere with the
performance of such duties either directly or indirectly. The Employee will be
permitted to act or serve as a director, trustee, or committee member of any
type of civic or charitable organization as long as such activities do not
materially interfere with the performance of the Employee's duties and
responsibilities to the Company as provided hereunder.


 
1

--------------------------------------------------------------------------------

 
Section 3.                                Term of Employment.


The term of employment of Employee by the Company pursuant to this Agreement
shall be for the period (the “Employment Period”) commencing on the date hereof
and ending two years after the date hereof.


Section 4.                                Compensation.


During the Employment Period, subject to all the terms and conditions of this
Agreement and as compensation for all services to be rendered by Employee under
this Agreement, the Company shall pay to or provide Employee with the following:


(a) Base Salary.  The Company shall pay to Employee a base annual salary (the
“Base Salary”) at the rate of (i) Two Hundred Sixty Thousand Three Hundred
Thirty Dollars ($260,330) for the first year of the Employment Period and (ii)
Two Hundred Six Thousand Dollars ($206,000) for the second year of the
Employment Period. The Base Salary will be payable at such intervals as salaries
are paid generally to other executive officers of the Company.


(b) Vacation.  Employee shall be entitled to vacation in accordance with the
Company's policy for its senior executives.


(c) Automobile.  Until October 31, 2013, the Company shall pay the maintenance,
gas, and insurance expenses in connection with Employee’s automobile.


(d) Medical and Dental Insurance.  The Company shall pay Employee’s monthly
Medical and Dental Insurance premiums in association with Company provided
health insurance plans.


(e) Benefit Plans.  Employee shall be entitled to participate in all employee
benefit plans maintained by the Company for its senior executives or employees,
including without limitation the Company's medical and 401(k) plans;  provided,
however, that during the Employment Period,  Employee shall not be entitled to
receive a cash bonus nor receive equity awards from the Company’s 1995 Long Term
Incentive Plan, or otherwise.


Section 5.                                Expenses.


The Company shall reimburse Employee for all reasonable expenses (including, but
not limited to, continuing education, business travel, and customer
entertainment expenses) incurred by him in connection with his employment
hereunder in accordance with the written policy and guidelines established by
the Company for executive officers.
 
 
2

--------------------------------------------------------------------------------

 


Section 6.                      Non-Competition, Non-Solicitation,
Non-Disparagement.
 
(a) Non-Competition.  Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Employee, during the Employment Period and for the 12-month period beginning on
the last day of the Employee's employment with the Company, the Employee agrees
and covenants not to engage in Prohibited Activity within the United States.
 
For purposes of this Section 6, "Prohibited Activity" is activity in which the
Employee contributes his knowledge, directly or indirectly, in whole or in part,
as an employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern or any
other similar capacity to an entity engaged in the same or similar business as
the Company.
 
Nothing herein shall prohibit the Employee from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Employee is not
a controlling person of, or a member of a group that controls, such corporation.
 
 
(b) Non-solicitation of Employees. The Employee agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during the
term of this Agreement and the 12-month period beginning on the last day of the
Employee's employment with the Company.
 
(c) Non-solicitation of Customers. The Employee understands and acknowledges
that because of the Employee's experience with and relationship to the Company,
he will have access to and learn about much or all of the Company's customer
information. "Customer Information" includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information and other information identifying facts
and circumstances specific to the customer.
 
The Employee understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm to the
Company.
 
 
The Employee agrees and covenants, during the term of this Agreement and the
12-month period beginning on the last day of the Employee's employment with the
Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact or meet with the Company's current customers for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company or for purposes of inducing any such customer
to terminate its relationship with the Company.
 
 
(d) Non-disparagement. The Employee agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company or its businesses, or any of its employees, officers and directors.
 
 
3

--------------------------------------------------------------------------------

 


Section 7.                                Patents.


Any interest in patents, patent applications, inventions, copyrights,
developments, and processes ("Such Inventions") which Employee now or hereafter
during the period he is employed by the Company under this Agreement  may own or
develop relating to the fields in which the Company or any of its subsidiaries
may then be engaged shall belong to the Company; and forthwith upon request of
the Company, Employee shall execute all such assignments and other documents and
take all such other action as the Company may reasonably request in order to
vest in the Company all his right, title, and interest in and to Such Inventions
free and clear of all liens, charges, and encumbrances.


Section 8.                                Confidential Information.


All Confidential Information which Employee may now possess, may obtain during
the Employment Period, or may create prior to the end of the period he is
employed by the Company under this Agreement  relating to the business of the
Company or of any of its customers or suppliers shall not be published,
disclosed, or made accessible by him to any other person, firm, or corporation
either during or after the termination of his employment or used by him except
during the Employment Period in the business and for the benefit of the Company,
in each case without prior written permission of the Company. Employee shall
return all tangible evidence of any Confidential Information to the Company
prior to or at the termination of his employment. For purposes of this
Agreement, “Confidential Information” means any and all information related to
the Company or any of its subsidiaries that is not generally known by others
with whom they compete or do business.


Section 9.                                Termination.


Except as provided in Section 13, Employee's employment hereunder may be
terminated under the following circumstances:


(a)        Death. Employee's employment hereunder shall terminate upon his
death.


(b)        Disability. If, as a result of Employee's incapacity due to physical
or mental illness, Employee shall have been absent from his duties hereunder on
a full-time basis for the entire period of three (3) consecutive months, and
within 30 days after a Notice of Termination (as defined in Section 9(e)) is
given shall not have returned to the performance of his duties hereunder on a
full-time basis, the Company may terminate Employee's employment hereunder.


 
4

--------------------------------------------------------------------------------

 
(c)        Cause. The Company may terminate Employee's employment hereunder for
Cause. For purposes of this Agreement, the Company shall have "Cause" to
terminate  Employee's employment hereunder upon the occurrence of any of the
following (i) the willful and continued failure by Employee to substantially
perform his duties or obligations hereunder (other than any such failure
resulting from Employee's incapacity due to physical or mental illness), after
written demand for substantial performance is delivered by the Company that
specifically identifies the manner in which the Company believes Employee has
not substantially performed his duties or obligations, (ii) the willful engaging
by Employee in misconduct which, in the reasonable opinion of the Board of the
Company, will have a material adverse effect on the reputation, operations,
prospects or business relations of the Company, (iii) the conviction of Employee
of any felony or the entry by Employee of any plea of nolo contendere in
response to an indictment for a crime involving moral turpitude, (iv) Employee
abuses alcohol, illegal drugs or other controlled substances which impact
Employee’s performance of his duties or (v) the material breach by Employee of a
material term or condition of this Agreement.  For purposes of this paragraph,
no act, or failure to act, on Employee's part shall be considered "willful"
unless done, or omitted to be done, by him not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, Employee shall not be deemed to have
been terminated for Cause without the following: (i) reasonable notice to
Employee setting forth the reasons for the Company's intention to terminate for
Cause, (ii) an opportunity for Employee, together with his counsel, to be heard
before the Board, and (iii) delivery to Employee of a Notice of Termination in
accordance with Section 9(e).


(d)  Termination Without Cause.   The Employment Period and the Employee’s
employment hereunder may be terminated by either the Company or the Employee at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least 30 days advance
written notice of any termination of the Employee’s employment.


(e)        Notice of Termination. Any termination of Employee's employment
(other than termination pursuant to Section 9(a)) shall be communicated by a
Notice of Termination given by the terminating party to the other party hereto.
For purposes of this Agreement, a "Notice of Termination" shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee's employment under the
provision so indicated.


(f)        Date of Termination.  "Date of Termination" shall mean (i) if
Employee's employment is terminated by his death, the date of his death, (ii) if
Employee's employment is terminated pursuant to Section 9(b), 30 days after
Notice of Termination is given (provided that Employee shall not have returned
to the performance of his duties on a full-time basis during such 30-day
period), and (iii) if Employee's employment is terminated for any other reason,
the date specified in the Notice of Termination, which shall not be earlier than
the date on which the Notice of Termination is given.


 
5

--------------------------------------------------------------------------------

 
Section 10.                                       Compensation upon Termination
or During Disability.


(a)        During any period that Employee fails to perform his duties hereunder
as a result of incapacity due to physical or mental illness ("disability
period"), Employee shall continue to receive his full salary at the rate then in
effect for such period until his employment is terminated pursuant to Section
9(b), provided that payments so made to Employee during the disability period
shall be reduced by the sum of the amounts, if any, payable to Employee at or
prior to the time of any such payment under disability benefit plans of the
Company and which were not previously applied to reduce any such payment.


(b)        If Employee's employment shall be terminated for Cause, the Company
shall pay Employee his full salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given.


(c)  If Employee’s employment shall be terminated by the Company for a reason
other than (i) Death, (ii) Disability or (iii) Cause, upon Employee’s execution
of a release of claims in favor of the Company, its affiliates and their
respective officers and directors in a form provided by the Company (the
“Release”) and such Release becoming effective within 21 days following the
Termination Date,  the Employee shall be entitled to receive his full salary
and  benefits for a period equal to the greater of (1) the number of months then
remaining on the term of this Agreement and (2) 12 months. Such salary and
benefits shall be paid at such intervals as salaries are paid generally to other
executive officers of the Company.  In addition, Employee shall also be entitled
to receive a payment equal to the product of (I) the Bonus, if any, that the
Employee would have earned for the calendar year in which the Date of
Termination occurs had he been employed as of the last day of such year, based
on the Company’s actual results of operations for such year and (II) a fraction,
the numerator of which is the number of days the Employee was employed by the
Company during the year of termination and the denominator of which is the
number of days in such year. This amount shall be paid on the date that annual
bonuses are paid to similarly situated employees, but in no event later than
two-and-a-half (2 1/2) months following the end of the calendar year in which
the Date of Termination occurs.  Finally, all options to purchase the Company's
common stock granted to Employee under the Company's option plan or otherwise
shall immediately become fully vested and shall terminate on such date as they
would have terminated if Employee's employment by the Company had not
terminated.


 
6

--------------------------------------------------------------------------------

 


Section 11.                                       Accelerated Vesting of Options
Upon Change of Control.


After the date of this Agreement, in the event of a Change of Control (as
defined below) of the Company, the options granted to Employee under the
Company's option plan or otherwise shall become fully vested on the day
immediately prior to the date such Change of Control shall be deemed to have
occurred, and any conditions to the Employee’s entitlement to such options under
the Company’s option plan or otherwise shall be deemed to have been satisfied.


For purposes of this Agreement, a “Change in Control” of the Company shall be
deemed to have occurred as of the first day that any one or more of the
following conditions shall have been satisfied:


(a)        Any person (other than a person in control of the Company as of the
date of this Agreement, or other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or a company owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of voting securities of the Company) becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing a majority of the combined voting power of the Company’s then
outstanding securities; or


(b)        The stockholders of the Company approve: (x) a plan of complete
liquidation of the Company (which includes a termination and liquidation of all
Employee’s rights under any arrangement governed by Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”); or (y) an agreement for the sale or
disposition of all or substantially all the Company’s assets; or (z) a merger,
consolidation, or reorganization of the Company with or involving any other
corporation, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least a majority of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger, consolidation, or
reorganization.


For purposes of this definition of Change in Control, “Person” shall have the
meaning ascribed to such term in Section 3(a)(9) of the Securities Act of 1934,
as amended (the “1934 Act”), and used in Section 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof, and “Beneficial Owner”
shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules
and regulations under the 1934 Act.


Section 12.                                       Successors; Binding Agreement.


This Agreement is personal to the Executive and shall not be assigned by the
Executive. Any purported assignment by the Executive shall be null and void from
the initial date of the purported assignment. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to Employee, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. This Agreement shall inure to the benefit of the Company and permitted
successors and assigns.


 
7

--------------------------------------------------------------------------------

 
Section 13.                                       Severance upon Change of
Control.


In the event of a Change of Control, Employee may terminate this Agreement
within one year of such Change in Control for Good Reason (as defined
herein).  Upon termination for Good Reason, Employee shall, for a period of 12
months from the date of his termination, continue to receive salary and all
benefits (including medical, dental and life insurance coverage and any other
Company-provided benefits) that Employee is receiving as of the date (the
“Effective Date”) the Change of Control occurs.    Such salary and benefits
shall be paid at such intervals as salaries are paid generally to other
executive officers of the Company. In addition, the Employee shall also be
entitled to receive on the Date of Termination an amount, payable in one lump
sum,  equal to the average of the Bonus amounts paid to Employee for the two
years prior to the year in which the Change of Control takes place.


“Good Reason” shall mean that any of the following has occurred: (a) without
Employee’s prior written consent, Employee’s duties, responsibilities or
authority become  materially reduced as compared to those of Employee’s current
position; (b) Employee’s annual base salary (as the same may be increased at any
time hereafter) and bonus programs are reduced; (c) Employee’s benefits
(including medical, dental and life insurance coverage and any other
Company-provided benefits to which Employee is entitled as of the Effective
Date) are either discontinued or materially reduced; (d) Employee’s primary
office or location is moved more than fifty (50) miles from Employee’s current
office or location; or (e) either the Company or any successor company
materially breaches this Agreement.  In the event of Employee’s decision to
terminate employment for Good Reason, Employee must give notice to Company of
the existence of the conditions giving rising to the termination for Good Reason
within ninety (90) days of the initial existence of the conditions.  Upon such
notice, Company shall have a period of thirty (30) days during which it may
remedy the conditions (“Cure Period”).  If the Company fails to cure the
conditions constituting the Good Reason during the Cure Period to Employee’s
reasonable satisfaction, Employee’s termination of employment must occur within
a period of ninety (90) days following the expiration of the Cure Period in
order for the termination to constitute a termination pursuant to Good Reason
for purposes of this Agreement.


Section 14.                                       No Third Party Beneficiaries.


This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
provided in Section 12).




Section 15.                                       Fees and Expenses.


The Company shall pay all reasonable legal fees and related expenses (including
the costs of experts, evidence, and reasonable attorney’s fees) incurred by
Employee as a result of a contest or dispute relating to this Agreement if such
contest or dispute is settled or adjudicated on terms that are substantially in
favor of Employee. In addition, the Company shall pay Employee interest, at the
prevailing prime rate, on any amounts that are determined to be payable to
Employee hereunder that are not paid when due.


Section 16.                                       Representations and Warranties
of Employee.


Employee represents and warrants to the Company that (a) Employee is under no
contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder and (b) Employee is under no physical or
mental disability that would hinder his performance of duties under this
Agreement.


 
8

--------------------------------------------------------------------------------

 
Section 17.                                       Life Insurance.


If requested by the Company, Employee shall submit to such physical examinations
and otherwise take such actions and execute and deliver such documents as may be
reasonably necessary to enable the Company, at its expense and for its own
benefit, to obtain life insurance on the life of Employee. Employee has no
reason to believe that his life is not insurable with a reputable insurance
company at rates now prevailing in the City of Baltimore for healthy men of his
age.


Section 18.                                       Modification.


This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements between them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each party.


Section 19.                                       Notices.


 Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be mailed by certified mail, return receipt
requested, or delivered against receipt to the party to whom it is to be given
at the address of such party set forth in the preamble to this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 19).


Section 20.                                       Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland, without giving effect to conflict of laws.  Any action or
proceeding by either of the parties to enforce this Agreement shall be brought
only in a state or federal court located in the state of Maryland.  The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.




 
9

--------------------------------------------------------------------------------

 
Section 21.                                        409A of the Code.


This Agreement is intended to comply with the requirements of Section 409A of
the Code or any exemption from Section 409A of the Code, and shall in all
respects be administered in accordance with and interpreted to ensure compliance
with Section 409A of the Code.  Employee’s termination of employment under this
Agreement shall be interpreted in a manner consistent with the separation from
service rules under Section 409A of the Code.  For purposes of Section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment and the right to a series of payments under this Agreement shall be
treat as a right to a series of separate payments.  In no event shall Employee,
directly or indirectly, designate the calendar year of the
payment.  Furthermore, if, at the time of termination of employment with the
Company, Company has stock which is publicly traded on an established securities
market and Employee is a “specified employee” (as defined in Section 409A of the
Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable pursuant to this Agreement as a result of such
termination of employment to prevent any accelerated or additional tax under
Section 409A of the Code, then Company shall postpone the commencement of the
payment of such payment or benefits hereunder (without any reduction in such
payments or benefits ultimately paid or provided to Employee) that are not
otherwise paid within the short-deferral exception under Section 409A of the
Code and are in excess of the lessor of two (2) times (i) Employee’s then annual
compensation or (ii) the limit on compensation then set forth in Section
401(a)(17) of the Code, until the first payroll date that occurs after the date
that is six months following Employee’s separation from service with the Company
(within the meaning of Section 409A of the Code).  The accumulated postponed
amount shall be paid in a lump sum payment within ten days after the end of the
six month period.


Section 22.                                           Survival
 
Upon the expiration or other termination of this Agreement, the respective
rights and obligations of the parties hereto shall survive such expiration or
other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.
 
Section 23.                                           Acknowledgment of Full
Understanding.
 
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF
HIS CHOICE BEFORE SIGNING THIS AGREEMENT.




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.




GSE SYSTEMS, INC.




By:
/s/ Lawrence M. Gordon
 
April 22, 2013
 
Lawrence M. Gordon
 
Date
 
Senior Vice President and General Counsel
             
/s/ Jerome I. Feldman
 
April 22, 2013
 
Jerome I. Feldman
 
Date




10